LOAN AGREEMENT AND PROMISSORY NOTE







THIS LOAN AGREEMENT AND PROMISSORY NOTE (the “Note”), is made this 3rd day of
January, 2011, by and among Wharton Capital, LLC (hereinafter, known as
“LENDER”) and SANGUINE CORP, a Corporation organized under the laws of the State
of Nevada (hereinafter, known as “BORROWER”).  BORROWER and LENDER shall
collectively be known herein as “the Parties”.  In determining the rights and
duties of the Parties under this Loan Agreement, the entire document must be
read as a whole.







PROMISSORY NOTE




FOR VALUE RECEIVED, BORROWER promises to repay to the order of LENDER, the sum
of $45,000.00 dollars together with interest thereon at a rate of 7 percent (%)
per annum.




ADDITIONAL LOAN TERMS




The BORROWER and LENDER, hereby further set forth their rights and obligations
to one another under this Loan Agreement and Promissory Note and agree to be
legal bound as follows:




A.

Principal Loan Amount $45,000.00.  The Principal amount of $45,000.00 shall be
the total amount outstanding after new $25,000.00 Loan plus $20,000.00 remaining
balance of Original Note (‘Original Note”) dated and executed on July 1, 2010 by
and between the Parties hereto.  This Note shall replace the Original Note.




B.

Loan Repayment Terms.

BORROWER will make restitution to Lender as follows:

A. 10  payments to LENDER according to the following schedule:

1.

$3,000.00 within 15 days from receipt of funds,

2.

$4,500.00 on or before Feb 15, 2011

3.

$4,500.00 on or before March 15, 2011,  

4.

$4,500.00  on or before April 15, 2011,

5.

$4,500.00 on or before May 15, 2011,

6.

$4,500.00 on or before June 15, 2011,

7.

$4,500.00 on or before July 15, 2011,

8.

$5,000.00 on or before August 15, 2011,

9.

$5,000.00 on or before September 15, 2011,

10.

$7,362.50 representing final payment plus interest of $2,362.50.





1




--------------------------------------------------------------------------------

B. Lender shall receive “cashless” options to purchase up to 200,000 SGUI common
shares at a fixed price of $.20 with an expiration of 2015.    




C.

Collateral.

As collateral for repayment of Loan Amount, BORROWER agrees to put forth a total
of 450,000 Sanguine Corp (SGUI) common shares.  Lender understands that these
shares are restricted under Rule 144 of the Securities Act of 1933.  Upon
default of any of the payments as defined in paragraph “A” above, LENDER may
demand release of all “Collateral Shares” to satisfy Note.




D.

Method of Loan Payment.

The BORROWER shall make all payments called for under this loan agreement by
sending check or other negotiable instrument made payable to the following
individual or entity at the address indicated:




Wharton Capital

15150 Dickens

Sherman Oaks, CA 91403




If LENDER gives written notice to BORROWER that a different address shall be
used for making payments under this loan agreement, BORROWER shall use the new
address so given by LENDER.




E.

Default.

The occurrence of any of the following events shall constitute a Default by the
BORROWER of the terms of this loan agreement and promissory note:

1)

BORROWER’S failure to pay any amount due as principal or interest on the date
required under this loan agreement.

2)

BORROWER seeks an order of relief under the Federal Bankruptcy laws.

3)

A federal tax lien is filed against the assets of BORROWER.




F.

Additional Provisions Regarding Default.

1)

Addressee and Address to which LENDER is to give BORROWER written notice of
default:

N/A




If BORROWER gives written notice to LENDER that a different address shall be
used, LENDER shall use that address for giving notice of default (or any other
notice called for herein) to BORROWER.




2)

Cure of Default.  Upon default, LENDER shall give BORROWER written notice of
default.  Mailing of written notice by LENDER to BORROWER





2




--------------------------------------------------------------------------------

via U.S. Postal Service Certified Mail shall constitute prima facie evidence of
delivery.  BORROWER shall have 15 days after receipt of written notice of
default from LENDER to cure said default.  In the case of default due solely to
BORROWER’S failure to make timely payment as called for in this loan agreement,
BORROWER may cure the default by either:  (i) making full payment of any
principal and accrued interest (including interest on these amounts) whose
payment to LENDER is overdue under the loan agreement and, also, the
late-payment penalty described below; or (ii) release collateral to LENDER as
described in paragraph B “Collateral”, above.  




3)

Penalty for Late Payment.  There shall also be imposed upon BORROWER a 2%
penalty for any late payment computed upon the amount of any principal and
accrued interest whose payment to LENDER is overdue under this loan agreement
and for which LENDER has delivered a notice of default to BORROWER




4)

Indemnification of Attorneys Fees and Out-of-Pocket Costs.  Should any party
materially breach this agreement, the non-breaching party shall be indemnified
by the breaching party for its reasonable attorneys fees and out-of-pocket costs
which in any way relate to, or were precipitated by, the breach of this
agreement.  The term “out-of-pocket costs”, as used herein, shall not include
lost profits.  A default by BORROWER which is not cured within 15 days after
receiving a written notice of default from LENDER constitutes a material breach
of this agreement by BORROWER.




G.

Parties That Are Not Individuals.

If any Party to this agreement is other than an individual (i.e., a corporation,
a Limited Liability Company, a Partnership, or a Trust), said Party, and the
individual signing on behalf of said Party, hereby represents and warrants that
all steps and actions have been taken under the entity’s governing instruments
to authorize the entry into this Loan Agreement.  Breach of any representation
contained in this paragraph is considered a material breach of the Loan
Agreement.




H.

Integration.

This Agreement, including the attachments mentioned in the body as incorporated
by reference, sets forth the entire agreement between the Parties with regard to
the subject matter hereof.  All prior agreements, representations and
warranties, express or implied, oral or written, with respect to the subject
matter hereof, are superseded by this agreement.  This is an integrated
agreement.








3




--------------------------------------------------------------------------------



I.

Severability.

In the event any provision of this Agreement is deemed to be void, invalid, or
unenforceable, that provision shall be severed from the remainder of this
Agreement so as not to cause the invalidity or unenforceability of the remainder
of this Agreement.  All remaining provisions of this Agreement shall then
continue in full force and effect.  If any provision shall be deemed invalid due
to its scope or breadth, such provision shall be deemed valid to the extent of
the scope and breadth permitted by law.




J.

Modification.

Except as otherwise provided in this document, this agreement may be modified,
superseded, or voided only upon the written and signed agreement of the Parties.
 Further, the physical destruction or loss of this document shall not be
construed as a modification or termination of the agreement contained herein.  




K.

Exclusive Jurisdiction for Suit in Case of Breach.

The Parties, by entering into this agreement, submit to jurisdiction in State of
Nevada for adjudication of any disputes and/or claims between the Parties under
this agreement.  Furthermore, the Parties hereby agree that the courts of State
of Pennsylvania shall have exclusive jurisdiction over any disputes between the
parties relative to this agreement, whether said disputes sounds in contract,
tort, or other areas of the law.




L.

State Law.

This Agreement shall be interpreted under, and governed by, the laws of the
State of Nevada.




IN WITNESS WHEREOF and acknowledging acceptance and agreement of the foregoing,
BORROWER and LENDER affix their signatures hereto.







BORROWER:  

LENDER










_/s/Frank Marra______________________

_/s/Gary Corderman____________

Sanguine Corp.

Wharton Capital




Dated:  1/2, 2011

              

Dated:  1/3, 2011

















4


